UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2014 Date of reporting period:November 30, 2013 Item 1. Reports to Stockholders. Semi-Annual Report M.D. Sass Equity Income Plus Fund M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund November 30, 2013 Investment Advisers M.D. Sass Investors Services, Inc. M.D. Sass, LLC 1185 Avenue of the Americas 18th Floor New York, New York 10036 Phone: 1-855-MDS-FUND (1-855-637-3863) Table of Contents LETTERS TO SHAREHOLDERS 3 EXPENSE EXAMPLES 7 INVESTMENT HIGHLIGHTS 9 SCHEDULES OF INVESTMENTS 16 SCHEDULE OF OPTIONS WRITTEN 19 STATEMENTS OF ASSETS AND LIABILITIES 29 STATEMENTS OF OPERATIONS 30 STATEMENTS OF CHANGES IN NET ASSETS 31 FINANCIAL HIGHLIGHTS 33 NOTES TO FINANCIAL STATEMENTS 38 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 48 NOTICE OF PRIVACY POLICY & PRACTICES 53 ADDITIONAL INFORMATION 54 Dear Shareholder of the M.D. Sass Equity Income Plus Fund, We are pleased to provide you with our first semi-annual report for the M.D. Sass Equity Income Plus Fund, which was launched on June 28, 2013. Performance MDEIX returned +9.80% for the 5-month period ended November 30th, 2013 (MDEPX returned +9.80% over the same period without the load; +3.49% inclusive of the load).This compares favorably to the CBOE S&P 500 BuyWrite Index (BXM) which returned +5.83% over the same time period.Importantly, our results include a performance drag of over 1.50% from the purchased of S&P 500 index puts, which the BXM Index does not have.Therefore, we believe that our results are even more compelling relative to the benchmark on a risk-adjusted basis. During the period, stocks (inclusive of dividends) contributed +14.7% with the sale of covered calls and the purchase of puts detracting from performance as expected in a rapidly rising market.The +14.7% return from the long stock portfolio compares favorably to the S&P 500 Index return of +13.4% over the same 5 months (June 28, 2013 through November 30, 2013).We believe this value added reflects our rigorous, fundamental research process applied to every stock in the portfolio. Portfolio Characteristics Looking forward, we believe the Fund can potentially benefit from the potential cash flow generation of the portfolio in 2014 given its exposure to high dividend paying stocks, attractive call premium and relatively “cheap” puts.As of November 30, 2013, the net cash flow, before fund expenses, was 10.6%, comprised of the following: Fund Cash Flow Characteristics as of November 30, 2013: Call Premium: 9.5% 30-day SEC Yield Subsidized Unsubsidized Dividend Yield: 2.5% MDEIX 2.00% 1.48% Cost of Puts: -1.4% MDEPX 1.57% 1.07% Net Cash Flow 10.6% Additionally, with implied volatility at historically low levels, we opportunistically purchased more index put options to hedge against a steep market correction.The characteristics of the portfolio’s puts were as follows as of November 30, 2013: Weighted Average Downside to Put Strike: -12% Weighted Average Days until Expiry of Puts: 53 Percentage of Portfolio Value Covered: 86% Market Environment for the M.D. Sass Equity Income Plus Strategy We believe that the current market environment suits our strategy for several reasons: 1. Correlations have decreased:Post-crisis, the market went through an extended period of high correlation – in other words, stocks were moving together based on macro sentiment rather than on the individual stock fundamentals.We have now entered a period of low correlation which, we believe, is opportune for stock pickers like ourselves. 2. Hedging with puts has been “cheap”:The VIX index is a measure of implied volatility in option prices.The lower the VIX, the more likely options will trade with lower embedded premiums.With the VIX under 14 as of this writing, we believe the puts in the portfolio are a cheap hedge against a market downturn. 3. Yield is scarce:In this low interest rate environment, investors demand yield but are concerned about bearing too much interest rate risk.We believe high dividend yielding stocks with growing dividends offer an attractive alternative to yield starved investors.Increased demand for growing, high dividend yielding stocks may also bode well for the Fund’s long equity investments. We appreciate the confidence our shareholders have placed in us and wish you all a healthy and prosperous New Year. 3 Past performance is not a guarantee of future results. Opinions expressed as those of the Fund are subject to change, are not guaranteed and should not be considered investment advice. This report must be preceded or accompanied by a prospectus. Mutual fund investing involves risk. Principal loss is possible. The Fund invests in a limited number of companies. Therefore, changes in the value of a single security may have a more significant effect on the value of the Fund’s portfolio than for other funds that invest in a greater number of companies. The Fund invests in mid-cap companies, which involves additional risks such as limited liquidity and greater volatility than large capitalization companies. The Fund invests in options, which may be more volatile than investments directly in the underlying securities, involve additional costs and may involve a small initial investment relative to the risk assumed. When the Fund writes a call option, its ability to participate in the capital appreciation of the underlying security is limited. There is no assurance that a closing transaction on a call option can be affected at a favorable price. During the option period, the covered call writer has, in return for the premium received, given up the opportunity for capital appreciation above the exercise price should the market price of the underlying security increase, but has retained the risk of loss should the price of the underlying security decline. If the Fund has purchased an index option and exercises it before the closing index value for that day is available, it runs the risk that the level of the underlying index may subsequently change. If such a change causes the exercised option to fall out-of-the-money, the Fund will be required to pay the difference between the closing index value and the exercise price of the option (times the applicable multiplier) to the assigned writer. If an index put option purchased by the Fund were permitted to expire without being exercised, its premium would represent a loss realized by the Fund. When the Fund invests in other investment companies, including ETFs, it will bear additional expenses based on its pro rata share of the other investment company’s or ETF’s operating expenses, including the potential duplication of management fees. The risk of owning an ETF generally reflects the risks of owning the underlying investments the ETF holds. Absolute return strategies are not intended to outperform stocks and bonds during strong market rallies. CBOE S&P 500 BuyWrite Index (BXM):The CBOE S&P 500 BuyWrite Index (BXM) is a benchmark index designed to track the performance of a hypothetical buy-write strategy on the S&P 500 Index.One cannot invest directly in an index. S&P 500 Index:The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation.One cannot invest directly in an index. Dividend Yield:A financial ratio that shows how much a company pays out in dividends each year relative to its share price. In the absence of any capital gains, the dividend yield is the return on investment for a stock. Weighted Average Downside to Put Strike:The amount which a reference security must decline for a put to have value. This Fund is distributed by Quasar Distributors, LLC. The 30-Day SEC Yield is computed under an SEC standardized formula based on net income earned over the past 30 days.It is a “subsidized” yield, which means it includes contractual expense reimbursements and it would be lower without those reimbursements.The Unsubsidized 30-Day SEC Yield is computed under an SEC standardized formula based on net income earned over the past 30 days.It excludes contractual expense reimbursements, resulting in a lower yield. 4 Dear Shareholder of the M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund, Performance: For the 6 month period ended November 30, 2013, MDSIX and MDSHX returned +0.29% and +0.06%, respectively, after fees and expenses, navigating through significant volatility in interest rates created by speculation as to when the Federal Reserve (“Fed”) would begin to taper off of its large asset purchase program.Returns for the period were driven by the Fund’s yield coming from our carefully selected portfolio of U.S. Agency Mortgage Backed Securities (“MBS”) along with opportunistic trading.The BofA Merrill Lynch 1-3 Year U.S. Treasury Index return 0.42% during the 6 months ended November 30, 2013.Notably, as of November 30th, the Fund’s 30-day SEC Yield stood at +2.28% for MDSIX and +2.09% for MDSHX – an attractive yield profile that we believe should help buffer overall returns to the extent interest rate volatility continues. Market Review: As noted above, the bond market over the 6 month period and throughout 2013 was dominated by speculation and anticipation of when the Fed would begin to taper its quantitative easing program.As a result, interest rates fluctuated significantly throughout the year albeit in a general upward trend with 10 Year Treasury closing 2013 at +3.02% vs. +1.86% at the start of the year.In that context, for the first time since 1999, the overall investment grade bond market, as measured by the Barclays Capital Aggregate Bond Index, generated a negative total return of -2.02%. Ultimately, the Fed announced in December that the pace of large asset purchase program would decline to $75bn per month beginning in January, reducing both Treasury and agency MBS purchases by $5bn each. The Fed also conveyed that the purchases would likely be cut at a “measured” pace at each meeting with the program likely ending by year-end 2014.While the starting of tapering was sooner than market expectation, the ending is largely in line with consensus.Improvement in labor market conditions and better than expected economic data partly contributed to the Fed policy normalization. Specifically, in addition to improving payroll employment growth, the unemployment rate was 7.0% in November, down from 7.9% at the beginning of the year.The government budget deal in December also reduces fiscal policy drag in 2014. Importantly, the Fed accompanied the tapering with enhanced forward guidance stating that “it will be appropriate to maintain the current target range for the federal funds rate well past the time that the unemployment rate declines below 6.5%, especially if inflation continues to run below the Federal Open Market Committee’s 2% longer-run goal”.In line with the statement, the Summary of Economic projection lowered the inflation forecast through 2016, and the median projected fed funds rate declined by 0.25% in 2016 to 1.75%. While the Fed’s strengthening of forward guidance continues to pin down rates in the front end of the yield curve, as the economy improves, the market will likely test the Fed’s resolve to keep policy rates unchanged, as illustrated by the rising 5-year yields since the tapering announcement. Market Outlook: All factors considered, we remain optimistic on the relative performance of US Agency MBS going forward: 1. Attractive Valuations:In our view, the US Agency MBS sector offers attractive valuations relative to U.S. Treasuries. 2. Limited high quality investment alternatives:The spectrum of high quality type investments with any viable income is very limited.Within this limited investment space, we believe US Agency MBS, with its attractive yield stands out, especially in the context of a declining global supply of high quality bonds since the European sovereign debt crisis. 3. Federal Reserve Sponsorship:Notwithstanding the tapering, the Fed’s portfolio holds close to $1.5 trillion in US Agency MBS as of year end, and the potential of holding these securities indefinitely per the latest Fed communications, constitutes a strong technical for the sector. 4. Supply/Demand Considerations:We expect lower net issuance in 2014 relative to 2013 given higher mortgage rates. 5 5. Policy tailwinds:The current discussion of Government Sponsored Enterprise (“GSE”) reform, including the Corker-Warner Bill, the Protecting American Taxpayers and Homeowners Act (PATH), and/or private investors recapitalization, indicates the Administration’s clear intention of bringing back private origination into mortgage finance, while reducing the role of the GSEs, which we believe will induce an element of scarcity to issuance patterns of US Agency MBS and support relative yield spreads in this sector. 6. Global Macro–economic Uncertainties:US Agency MBS have continued to act as a perceived “safe haven” investment sector (with any attractive income) due to economic headwinds including weak organic economic growth in both the developed markets (e.g. Europe) and EM countries (e.g. China), and impact of US fiscal tightening. Past performance is not a guarantee of future results. Opinions expressed as those of the Fund, are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. However, this Fund only intends to invest in 1 to 3 year duration securities. Investments in U.S. Agency Mortgage Backed Securities include additional risks that investors should be aware of such as prepayment risk, extension risk, and possible illiquidity. The federal government guarantees interest payments from government securities while the Fund offers no such guarantee. Government securities, if held to maturity, guarantee the timely payment of principal and interest. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of Fund holdings please refer to the Schedule of Investments included in this report. BofA Merrill Lynch 1-3 Year U.S. Treasury Index:An unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. Barclays Capital Aggregate Bond Index:A broad-based bond index comprised of government, corporate, mortgage and asset-backed issues, rated investment grade or higher, and having at least one year to maturity.The index is unmanaged and may not be invested in directly. Duration:A measure of the sensitivity of the price (the value of principal) of a fixed-income investment to a change in interest rates.Duration is expressed as a number of years.Rising interest rates mean falling bond prices, while declining interest rates mean rising bond prices. This Fund is distributed by Quasar Distributors, LLC. This report must be preceded or accompanied by a prospectus. 6 M.D. Sass Funds Expense Examples (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees, shareholder servicing fees and other Fund expenses.These Examples are intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds.The Examples are based on an investment of $1,000 invested at the beginning of the period and held for the entire period.(1) Actual Expenses The first line of the following table provides information about actual account values and actual expenses.If you purchase Retail Class shares of the Equity Income Plus Fund you will pay a maximum initial sales charge of 5.75% when you invest.In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of exchange-traded funds or other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the examples.The examples include, but are not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of each table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of each table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. M.D. Sass Equity Income Plus Fund Beginning Ending Expenses Paid Account Value Account Value During Period(1)(2) Institutional Class Actual Hypothetical (5% return before expenses) Retail Class Actual Hypothetical (5% return before expenses) The period is June 28, 2013 – November 30, 2013. Expenses for the Institutional Class and Retail Class are equal to the annualized expense ratio of 0.75% and 1.10%, respectively, multiplied by the average account value over the period, multiplied by 153/365. 7 M.D. Sass Funds Expense Example (Continued) (Unaudited) M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Beginning Ending Expenses Paid Account Value Account Value During Period(1)(2) Institutional Class Actual Hypothetical (5% return before expenses) Retail Class Actual Hypothetical (5% return before expenses) StoneCastle Treasurer Class Actual Hypothetical (5% return before expenses) The period is June 1, 2013 – November 30, 2013. Expenses for the Institutional Class, Retail Class and StoneCastle Treasurer Class are equal to the annualized expense ratio of 0.70%, 0.95% and 0.70%, respectively, multiplied by the average account value over the period, multiplied by 183/365. 8 M.D. Sass Equity Income Plus Fund Investment Highlights (Unaudited) The Fund seeks to generate income as well as capital appreciation, while emphasizing downside protection.To achieve its investment objective, the Fund will normally invest in a diversified portfolio of rigorously researched, dividend paying, common stocks that the Adviser believes are undervalued.The Adviser will also seek to enhance equity returns by writing (selling) covered call options with exercise prices that are generally above the current market prices of the underlying stocks.Additionally, for hedging purposes, to protect the Fund from significant market declines that may occur before the expiration of the put option, the Fund will periodically buy put options on equity security indices.The Fund’s allocation of portfolio holdings as of November 30, 2013 is shown below. Allocation of Portfolio Holdings (as a percentage of total investments) Continued 9 M.D. Sass Equity Income Plus Fund – Institutional Class Investment Highlights (Continued) (Unaudited) Total Returns – As of November 30, 2013 Since Three Inception Months (6/28/13) M.D. Sass Equity Income Plus Fund – Institutional Class 7.23% 9.80% CBOE S&P 500 BuyWrite Index 5.79% 5.83% S&P 500 Index 11.16% 13.44% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The CBOE S&P 500 BuyWrite Index is designed to track the performance of a hypothetical buy-write strategy on the S&P 500 Index.The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. One cannot invest directly in an index. Growth of $100,000 Investment *Inception Date 10 M.D. Sass Equity Income Plus Fund – Retail Class Investment Highlights (Continued) (Unaudited) Total Returns – As of November 30, 2013(1) Since Three Inception Months (6/28/13) M.D. Sass Equity Income Plus Fund Retail Class (with sales charge) 1.10% 3.49% Retail Class (without sales charge) 7.23% 9.80% CBOE S&P 500 BuyWrite Index 5.79% 5.83% S&P 500 Index 11.16% 13.44% With sales charge returns reflect the deduction of the current maximum initial sales charge of 5.75%.Returns without sales charge do not reflect the current maximum sale charge.Had the sales charge been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The CBOE S&P 500 BuyWrite Index is designed to track the performance of a hypothetical buy-write strategy on the S&P 500 Index.The S&P 500 Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 11 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Investment Highlights (Unaudited) The Fund’s investment objective seeks to achieve a high and stable rate of total return, when and as opportunities are available in the context of preserving capital in adverse markets.To achieve its investment objective, the Fund invests at least 95% of its assets in U.S. Government and agency mortgage-backed securities (“MBS”) and other securities issued or guaranteed by the U.S. Government, its agencies or instrumentalities (including Ginnie Mae, Fannie Mae and Freddie Mac), and collateralized mortgage obligations (“CMOs”), backed by U.S. Government and MBS.Some of the Fund’s investments may be backed by the full faith and credit of the U.S. Government, while others may be supported only by the discretionary authority of the U.S. Government or only by the credit of the issuing agency or instrumentality.The Fund’s allocation of portfolio holdings as of November 30, 2013 is shown below. Allocation of Portfolio Holdings (as a percentage of total investments) Continued 12 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Institutional Class Investment Highlights (Continued) (Unaudited) Total Returns – As of November 30, 2013 Annualized Since Six One Inception Months Year (6/30/11) M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Institutional Class 0.29% 0.00% 1.34% BofA Merrill Lynch 1-3 Year U.S. Treasury Index 0.42% 0.53% 0.67% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The BofA Merrill Lynch 1-3 U.S. Year Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. One cannot invest directly in an index. Growth of $100,000 Investment *Inception Date 13 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Retail Class Investment Highlights (Continued) (Unaudited) Total Returns – As of November 30, 2013 Annualized Since Six One Inception Months Year (12/30/11) M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Retail Class 0.06% (0.40)% 0.37% BofA Merrill Lynch 1-3 Year U.S. Treasury Index 0.42% 0.53% 0.49% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The BofA Merrill Lynch 1-3 U.S. Year Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. One cannot invest directly in an index. Growth of $10,000 Investment *Inception Date 14 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – StoneCastle Treasurer Class Investment Highlights (Continued) (Unaudited) Total Returns – As of November 30, 2013 Since Six Inception Months (2/19/13) M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – StoneCastle Treasurer Class 0.29% (0.03)% BofA Merrill Lynch 1-3 Year U.S. Treasury Index 0.42% 0.48% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-855-MDS-FUND (1-855-637-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date.The graph does not reflect any future performance. The BofA Merrill Lynch 1-3 U.S. Year Treasury Index is an unmanaged index that tracks the performance of the direct sovereign debt of the U.S. Government having a maturity of at least one year and less than three years. One cannot invest directly in an index. Growth of $5,000,000 Investment *Inception Date 15 M.D. Sass Equity Income Plus Fund Schedule of Investments November 30, 2013 (Unaudited) Shares Value COMMON STOCKS* – 97.42% Airlines – 2.91% Delta Air Lines, Inc. (a) $ Commercial Services & Supplies – 3.65% ADT Corp. Computers & Peripherals – 3.79% Apple, Inc. Consumer Finance – 7.89% Capital One Financial Corp. SLM Corp. (a) Containers & Packaging – 2.45% MeadWestvaco Corp. Diversified Financial Services – 3.88% JPMorgan Chase & Co. Energy Equipment & Services – 3.09% Schlumberger Ltd. (b) Food & Staples Retailing – 4.50% CVS Caremark Corp. Food Products – 2.56% Mondelez International, Inc. Health Care Equipment & Supplies – 2.58% Baxter International, Inc. Health Care Providers & Services – 3.06% WellPoint, Inc. (a) Hotels, Restaurants & Leisure – 4.14% Apollo Global Management, LLC Insurance – 10.06% Hartford Financial Services Group, Inc. MetLife, Inc. Prudential Financial, Inc. Machinery – 1.08% Stanley Black & Decker, Inc. The accompanying notes are an integral part of these financial statements. 16 M.D. Sass Equity Income Plus Fund Schedule of Investments (Continued) November 30, 2013 (Unaudited) Shares Value COMMON STOCKS* – 97.42% (Continued) Media – 7.73% Nexstar Broadcasting Group, Inc. $ Sinclair Broadcast Group, Inc. Oil, Gas & Consumable Fuels – 6.42% Occidental Petroleum, Corp. Williams Cos, Inc. Paper & Forest Products – 3.31% International Paper Co. Pharmaceuticals – 11.06% Pfizer, Inc. Sanofi – ADR Teva Pharmaceutical Industries Ltd. – ADR Specialty Retail – 9.60% Foot Locker, Inc. L Brands, Inc. Williams-Sonoma, Inc. Thrifts & Mortgage Finance – 3.66% Home Loan Servicing Solutions Ltd. (b) TOTAL COMMON STOCKS (Cost $48,427,892) REAL ESTATE INVESTMENT TRUSTS – 3.99% Gaming & Leisure Properties, Inc. (a) TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $1,968,649) Contracts PURCHASED OPTIONS – 0.22% SPDR S&P rust Expiration: December 2013, Exercise Price: $159.00 Expiration: March 2014, Exercise Price: $159.00 TOTAL PURCHASED OPTIONS (Cost $230,836) The accompanying notes are an integral part of these financial statements. 17 M.D. Sass Equity Income Plus Fund Schedule of Investments (Continued) November 30, 2013 (Unaudited) Shares Value SHORT-TERM INVESTMENTS – 1.36% First American US Treasury Money Market Fund, 0.000% (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $728,578) Total Investments (Cost $51,355,955) – 102.99% Liabilities in Excess of Other Assets – (2.99)% ) TOTAL NET ASSETS – 100.00% $ * All or a portion of these securities may be subject to call options written. (a) Non-income producing security. (b) Foreign issued security. (c) Variable rate security; the rate shown represents the rate at November 30, 2013. ADRAmerican Depositary Receipt. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 18 M.D. Sass Equity Income Plus Fund Schedule of Options Written November 30, 2013 (Unaudited) Contracts Value CALL OPTIONS ADT Corp. Expiration: April 2014, Exercise Price: $44.00 59 $ Expiration: July 2014, Exercise Price: $47.00 Apollo Global Management, LLC. Expiration: March 2014, Exercise Price: $32.50 Expiration: March 2014, Exercise Price: $35.00 Apple, Inc. Expiration: January 2014, Exercise Price: $560.00 36 Baxter International, Inc. Expiration: January 2014, Exercise Price: $70.00 Capital One Financial Corp. Expiration: January 2014, Exercise Price: $75.00 CVS Caremark Corp. Expiration: May 2014, Exercise Price: $67.50 Delta Air Lines, Inc. Expiration: March 2014, Exercise Price: $29.00 Foot Locker, Inc. Expiration: January 2014, Exercise Price: $41.00 Hartford Financial Services Group, Inc. Expiration: March 2014, Exercise Price: $35.00 Home Loan Servicing Solutions Ltd. Expiration: April 2014, Exercise Price: $25.00 International Paper Co. Expiration: January 2014, Exercise Price: $47.00 JPMorgan Chase & Co. Expiration: January 2014, Exercise Price: $55.00 L Brands, Inc. Expiration: May 2014, Exercise Price: $67.50 MeadWestvaco Corp. Expiration: March 2014, Exercise Price: $37.50 MetLife, Inc. Expiration: December 2013, Exercise Price: $49.00 Mondelez International, Inc. Expiration: January 2014, Exercise Price: $33.00 Expiration: January 2014, Exercise Price: $35.00 85 Nexstar Broadcasting Group, Inc. Expiration: February 2014, Exercise Price: $50.00 Occidental Petroleum Corp. Expiration: January 2014, Exercise Price: $100.00 Pfizer, Inc. Expiration: March 2014, Exercise Price: $33.00 Prudential Financial, Inc. Expiration: March 2014, Exercise Price: $85.00 Sanofi Expiration: December 2013, Exercise Price: $50.00 Schlumberger Ltd. Expiration: February 2014, Exercise Price: $95.00 The accompanying notes are an integral part of these financial statements. 19 M.D. Sass Equity Income Plus Fund Schedule of Options Written (Continued) November 30, 2013 (Unaudited) Contracts Value CALL OPTIONS (Continued) Sinclair Broadcast Group, Inc. Expiration: March 2014, Exercise Price: $40.00 $ Expiration: June 2014, Exercise Price: $35.00 75 SLM Corp. Expiration: January 2014, Exercise Price: $26.00 Stanley Black & Decker, Inc. Expiration: January 2014, Exercise Price: $77.50 71 Teva Pharmaceutical Industries Ltd. Expiration: March 2014, Exercise Price: $40.00 WellPoint, Inc. Expiration: December 2013, Exercise Price: $90.00 Expiration: December 2013, Exercise Price: $92.50 27 Williams Cos, Inc. Expiration: May 2014, Exercise Price: $38.00 Williams-Sonoma, Inc. Expiration: May 2014, Exercise Price: $62.50 Total Call Options Total Options Written (Premiums received $1,579,696) $ The accompanying notes are an integral part of these financial statements. 20 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments November 30, 2013 (Unaudited) Principal Amount Value Mortgage Backed Securities – 86.17% Fannie Mae – Aces 2012-M9, 4.245%,12/25/2017 (a) (c) $ $ Fannie Mae 3.500%,12/15/2025 4.500%,12/15/2040 4.500%,01/15/2041 Fannie Mae Pool 323936, 7.000%,09/01/2014 735794, 7.000%,06/01/2017 545825, 6.000%,07/01/2017 670372, 6.000%,09/01/2017 254443, 6.000%,09/01/2017 254473, 5.500%,10/01/2017 755513, 4.000%,11/01/2018 555872, 5.000%,11/01/2018 889972, 7.000%,11/01/2018 745498, 7.000%,11/01/2018 725098, 5.500%,12/01/2018 255208, 4.000%,04/01/2019 255176, 4.500%,04/01/2019 761402, 4.500%,05/01/2019 725527, 5.500%,05/01/2019 255273, 4.500%,06/01/2019 252573, 6.000%,06/01/2019 725792, 4.500%,08/01/2019 725993, 6.000%,09/01/2019 357695, 4.500%,01/01/2020 255547, 4.500%,01/01/2020 995182, 5.500%,06/01/2020 745440, 4.500%,07/01/2020 995158, 4.500%,12/01/2020 995287, 6.500%,02/01/2021 MA0688, 4.000%,03/01/2021 MA0793, 3.500%,07/01/2021 MA0815, 3.500%,08/01/2021 888136, 6.000%,12/01/2021 889143, 4.500%,05/01/2022 MA1099, 3.500%,06/01/2022 254440, 6.000%,08/01/2022 254662, 5.000%,02/01/2023 254733, 5.000%,04/01/2023 890156, 5.000%,05/01/2023 254762, 5.000%,05/01/2023 254797, 5.000%,06/01/2023 254764, 5.500%,06/01/2023 254799, 5.000%,07/01/2023 254954, 4.500%,10/01/2023 The accompanying notes are an integral part of these financial statements. 21 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2013 (Unaudited) Principal Amount Value Mortgage Backed Securities – 86.17% (Continued) Fannie Mae Pool (Continued) 254911, 5.000%,10/01/2023 $ $ 254963, 5.500%,10/01/2023 995874, 5.500%,11/01/2023 255160, 5.500%,03/01/2024 255226, 5.000%,05/01/2024 255456, 5.500%,10/01/2024 255667, 5.000%,03/01/2025 AD3081, 4.000%,04/01/2025 890216, 4.500%,07/01/2025 735734, 5.500%,07/01/2025 255984, 4.500%,11/01/2025 256045, 5.000%,12/01/2025 256247, 6.000%,05/01/2026 256272, 5.500%,06/01/2026 48081, 4.726%,12/01/2026 (a) 888281, 6.000%,04/01/2027 47935, 4.808%,05/01/2027 (a) 252284, 6.500%,01/01/2029 323591, 6.500%,03/01/2029 555326, 5.500%,04/01/2033 555424, 5.500%,05/01/2033 254767, 5.500%,06/01/2033 555531, 5.500%,06/01/2033 555592, 5.500%,07/01/2033 725205, 5.000%,03/01/2034 745096, 5.500%,11/01/2034 995801, 5.500%,12/01/2034 888073, 5.500%,02/01/2035 735989, 5.500%,02/01/2035 735670, 5.500%,03/01/2035 735715, 5.500%,05/01/2035 MA0626, 4.000%,01/01/2041 Fannie Mae REMICS 2002-7, 5.500%,03/25/2017 2002-11, 5.500%,03/25/2017 2002-7, 6.000%,03/25/2017 2002-19, 6.000%,04/25/2017 2002-57, 5.500%,09/25/2017 2002-59B, 5.500%,09/25/2017 2002-55-GC, 5.500%,09/25/2017 2002-55-QE, 5.500%,09/25/2017 2002-58, 5.500%,09/25/2017 2002-61, 5.500%,10/25/2017 2002-74, 5.000%,11/25/2017 2002-72, 5.500%,11/25/2017 The accompanying notes are an integral part of these financial statements. 22 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2013 (Unaudited) Principal Amount Value Mortgage Backed Securities – 86.17% (Continued) Fannie Mae REMICS (Continued) 2003-27, 3.500%,03/25/2018 $ $ 2003-21, 5.000%,03/25/2018 2003-81, 4.500%,04/25/2018 2003-57, 3.500%,06/25/2018 2003-57, 5.000%,06/25/2018 2003-74, 3.750%,08/25/2018 2003-81, 4.500%,09/25/2018 2003-91, 4.500%,09/25/2018 2003-108, 4.000%,11/25/2018 2003-128, 4.000%,01/25/2019 2004-3, 4.000%,02/25/2019 2009-37, 4.000%,04/25/2019 1999-15, 6.000%,04/25/2019 2005-8, 5.000%,07/25/2019 2009-70, 5.000%,08/25/2019 2005-93, 4.500%,11/25/2019 2011-9, 5.000%,04/25/2020 1990-73, 0.000%,07/25/2020 (b) 2011-68, 4.500%,12/25/2020 2003-17, 4.250%,09/25/2022 2008-24, 5.000%,04/25/2023 2008-36, 4.500%,05/25/2023 2003-46, 4.000%,06/25/2023 2003-80, 4.000%,06/25/2023 2003-55, 5.000%,06/25/2023 2003-49, 5.500%,06/25/2023 2008-62, 4.000%,07/25/2023 2001-64, 6.000%,11/25/2031 2010-39, 5.000%,10/25/2032 2005-27, 5.500%,05/25/2034 2005-23, 5.000%,04/25/2035 2005-62, 4.750%,07/25/2035 2006-70, 0.000%,06/25/2036 (b) 2007-33, 5.500%,04/25/2037 2009-15, 4.500%,10/25/2037 2010-90, 4.000%,04/25/2040 FHLMC Multifamily Structured Pass Through Certificates K-023, 1.440%,08/25/2022 (a) (c) FHLMC-GNMA G023, 0.638%,11/25/2023 (a) Freddie Mac Gold Pool G9-0009, 6.500%,06/25/2014 G1-1182, 6.500%,10/01/2014 E0-1098, 6.000%,02/01/2017 E0-1138, 6.500%,03/01/2017 The accompanying notes are an integral part of these financial statements. 23 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2013 (Unaudited) Principal Amount Value Mortgage Backed Securities – 86.17% (Continued) Freddie Mac Gold Pool (Continued) E0-1140, 6.000%,05/01/2017 $ $ G1-1350, 6.000%,10/01/2017 E0-1251, 5.500%,11/01/2017 G1-2166, 6.500%,01/01/2018 E0-1323, 4.500%,03/01/2018 G1-1516, 6.000%,03/01/2018 G1-1509, 6.000%,03/01/2018 E0-1343, 5.000%,04/01/2018 E0-1386, 5.000%,06/01/2018 E0-1425, 4.500%,08/01/2018 E0-1488, 5.000%,10/01/2018 E0-1490, 5.000%,11/01/2018 E0-1497, 5.500%,11/01/2018 G1-2471, 4.500%,12/01/2018 G1-1731, 5.500%,12/01/2018 G1-1551, 5.500%,02/01/2019 G1-1574, 6.000%,02/01/2019 B1-3150, 4.000%,03/01/2019 G1-3052, 5.000%,03/01/2019 B1-5137, 4.000%,06/01/2019 G1-2081, 4.500%,06/01/2019 B1-5759, 4.500%,07/01/2019 G1-8016, 5.000%,10/01/2019 G1-3330, 6.000%,10/01/2019 G1-8020, 4.500%,11/01/2019 J0-6163, 4.000%,01/01/2020 G1-1650, 5.000%,02/01/2020 G1-1722, 5.000%,07/01/2020 G1-1754, 6.000%,07/01/2020 G1-1720, 4.500%,08/01/2020 G1-3272, 4.500%,08/01/2020 G1-4921, 4.500%,08/01/2020 G1-1838, 6.000%,08/01/2020 G1-3312, 4.500%,09/01/2020 G1-2046, 4.000%,12/01/2020 J1-4483, 3.500%,02/01/2021 J1-4426, 3.500%,02/01/2021 G1-2911, 4.000%,02/01/2021 G1-1938, 4.500%,03/01/2021 G1-2189, 5.500%,03/01/2021 G1-1941, 5.500%,04/01/2021 G1-2239, 5.500%,07/01/2021 G1-2322, 5.500%,07/01/2021 C9-0457, 6.500%,07/01/2021 G1-3621, 6.500%,08/01/2021 G1-2381, 5.000%,09/01/2021 C9-0481, 6.000%,09/01/2021 The accompanying notes are an integral part of these financial statements. 24 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2013 (Unaudited) Principal Amount Value Mortgage Backed Securities – 86.17% (Continued) Freddie Mac Gold Pool (Continued) G1-2456, 4.000%,10/01/2021 $ $ G1-2717, 5.500%,11/01/2021 G1-2942, 4.500%,01/01/2022 G1-2491, 5.000%,01/01/2022 G1-2977, 5.500%,10/01/2022 C9-0588, 5.500%,11/01/2022 G3-0234, 6.500%,11/01/2022 G1-2935, 5.000%,01/01/2023 C9-0675, 5.000%,05/01/2023 C9-0676, 5.500%,05/01/2023 D9-6027, 5.500%,05/01/2023 C9-0689, 4.500%,07/01/2023 C9-0690, 5.000%,07/01/2023 C9-0698, 4.500%,08/01/2023 C9-0705, 4.500%,09/01/2023 C9-0706, 5.000%,09/01/2023 G1-3345, 6.500%,10/01/2023 G1-3390, 6.000%,01/01/2024 G1-4160, 6.000%,01/01/2024 G1-3610, 5.500%,02/01/2024 G1-3692, 5.500%,02/01/2024 C9-0830, 4.500%,05/01/2024 C9-0844, 4.500%,08/01/2024 G1-8330, 4.500%,11/01/2024 E0-2684, 4.500%,03/01/2025 J1-2077, 4.500%,04/01/2025 G1-3790, 4.500%,04/01/2025 J1-4785, 4.000%,03/01/2026 G1-4159, 4.000%,06/01/2026 G1-4204, 4.500%,06/01/2026 D9-7050, 6.000%,08/01/2026 C9-0989, 6.000%,09/01/2026 C9-1075, 6.000%,08/01/2027 G0-1584, 5.000%,08/01/2033 C0-1649, 5.500%,10/01/2033 G0-5168, 5.000%,12/01/2034 H0-9207, 6.500%,08/01/2038 Freddie Mac REMICS 2113, 6.000%,01/15/2014 2791, 5.000%,05/15/2015 2828, 5.500%,06/15/2015 2843, 5.500%,07/15/2015 2344, 6.000%,08/15/2016 2354, 5.750%,09/15/2016 2381, 5.500%,11/15/2016 The accompanying notes are an integral part of these financial statements. 25 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2013 (Unaudited) Principal Amount Value Mortgage Backed Securities – 86.17% (Continued) Freddie Mac REMICS (Continued) 2458, 5.500%,06/15/2017 $ $ 3204, 5.000%,08/15/2017 2503-TG, 5.500%,09/15/2017 2503-BH, 5.500%,09/15/2017 2515, 5.000%,10/15/2017 2508, 5.000%,10/15/2017 2509, 5.000%,10/15/2017 2513-DB, 5.000%,10/15/2017 2510, 5.000%,10/15/2017 2513-JE, 5.000%,10/15/2017 2564, 5.500%,10/15/2017 2627, 3.000%,11/15/2017 2595, 4.000%,12/15/2017 2543, 5.000%,12/15/2017 2555, 4.250%,01/15/2018 2575, 5.000%,02/15/2018 2564, 5.000%,02/15/2018 2629, 4.000%,03/15/2018 2617, 4.500%,05/15/2018 2631, 4.500%,06/15/2018 2627, 4.500%,06/15/2018 2686, 3.500%,10/15/2018 2685, 4.000%,10/15/2018 2696, 4.000%,10/15/2018 2707, 4.500%,11/15/2018 2735, 4.000%,01/15/2019 2899, 4.500%,03/15/2019 2773, 4.000%,04/15/2019 2786, 4.000%,04/15/2019 2790, 5.000%,05/15/2019 2934, 0.000%,02/15/2020 (b) 3037, 4.500%,02/15/2020 2958, 4.500%,04/15/2020 3033, 4.500%,09/15/2020 3621, 5.000%,01/15/2021 3288, 4.500%,03/15/2022 3484, 5.000%,09/15/2022 2522, 5.500%,11/15/2022 2649, 3.500%,07/15/2023 2676, 5.000%,09/15/2023 3842, 3.500%,12/15/2023 2720, 5.000%,12/15/2023 2783, 5.000%,04/15/2024 2929, 5.000%,07/15/2024 2824, 5.000%,07/15/2024 3007, 5.500%,07/15/2024 2835, 5.500%,08/15/2024 The accompanying notes are an integral part of these financial statements. 26 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2013 (Unaudited) Principal Amount Value Mortgage Backed Securities – 86.17% (Continued) Freddie Mac REMICS (Continued) 2892, 5.000%,11/15/2024 $ $ 3749, 3.000%,03/15/2025 3741, 3.500%,03/15/2025 3726, 3.000%,04/15/2025 3784, 4.000%,01/15/2026 3178, 6.000%,09/15/2028 2344, 6.500%,08/15/2031 2690, 5.000%,04/15/2032 2600, 5.500%,06/15/2032 2968, 6.000%,09/15/2032 3830, 4.000%,10/15/2039 Freddie Mac Strips S0-1556, 0.000%,04/01/2028 (b) Ginnie Mae I Pool 781567X, 5.000%,02/15/2018 781731X, 4.500%,11/15/2018 782098X, 6.000%,01/15/2020 781919X, 5.000%,05/15/2020 782039X, 5.500%,11/15/2020 782232X, 5.000%,07/15/2021 782618X, 4.500%,04/15/2024 741854X, 4.000%,05/15/2025 Government National Mortgage Association 1998-21, 6.500%,09/20/2028 2009-58, 4.000%,11/16/2031 2013-101, 0.514%,05/16/2035 2005-51, 4.500%,07/20/2035 2009-104, 4.250%,7/20/2036 2008-55, 5.000%,07/20/2037 2010-112, 3.000%,04/20/2038 2011-40, 2.500%,06/20/2038 2009-15, 4.250%,12/20/2038 2009-101, 4.000%,08/20/2039 2013-55, 1.579%,12/16/2042 2013-07, 0.740%,05/16/2053 (a) (c) 2013-01, 0.910%,02/16/2054 (a) (c) 2013-105, 0.715%,06/16/2054 (a) (c) 2013-17, 0.980%,06/16/2054 (a) (c) 2013-40, 1.079%,06/16/2054 (a) (c) 2013-101, 0.939%,10/16/2054 (a) (c) 2013-156, 0.942%,06/16/2055 (a) (c) TOTAL MORTGAGE BACKED SECURITIES (Cost $98,024,822) $ The accompanying notes are an integral part of these financial statements. 27 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Schedule of Investments (Continued) November 30, 2013 (Unaudited) Shares Value SHORT-TERM INVESTMENTS – 32.48% First American US Treasury Money Market Fund, 2.540% (a) $ TOTAL SHORT-TERM INVESTMENTS (Cost $37,863,533) Total Investments (Cost $135,888,355) – 118.65% Other Assets in Excess of Liabilities – (18.65)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at November 30, 2013. (b) Represents a principal-only security that entitles holders to receive only principal payments on the underlying mortgages. (c) Represents an interest-only security that entitles holders to receive only interest payments on the underlying mortgages. The accompanying notes are an integral part of these financial statements. 28 M.D. Sass Funds Statement of Assets and Liabilities November 30, 2013 (Unaudited) Equity 1-3 Year Duration Income U.S. Agency Plus Fund Bond Fund ASSETS Investments, at value (cost $51,355,955 and $135,888,355) $ $ Receivable for investments sold Cash — Dividends and interest receivable Receivable for Fund shares sold — Other assets TOTAL ASSETS LIABILITIES Written options, at value (premiums received of $1,579,696 and $0, respectively) — Payable for investments purchased Payable to affiliates Payable for distribution fees Payable to Adviser Payable for shareholder servicing fees 68 — Payable to broker — Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net Assets Consist Of: Paid-in capital $ $ Accumulated undistributed net investment income ) Accumulated net realized loss from investments ) ) Net unrealized appreciation on investments Investments and purchased options Written options ) — Net Assets $ $ Retail Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ $ Maximum offering price per share(1) $ $ Institutional Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ $ StoneCastle Treasurer Class Shares Net assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, offering price and redemption price per share $ Reflects a maximum sales charge of 5.75% for the Equity Income Plus Fund ($10.98/0.9425). The accompanying notes are an integral part of these financial statements. 29 M.D. Sass Funds Statement of OperationsFor the Six Months Ended November 30, 2013 (Unaudited) Equity 1-3 Year Duration Income U.S. Agency Plus Fund(1) Bond Fund INVESTMENT INCOME Dividend income $ $ — Interest income (net of amortization and paydown gains and losses) — TOTAL INVESTMENT INCOME EXPENSES Management fees Administration and accounting fees Transfer agent fees and expenses Federal and state registration fees Audit and tax fees Custody fees Legal fees Pricing expenses Chief Compliance Officer fees Reports to shareholders Trustees’ fees Distribution fees – Retail Class Shareholder servicing fees – Class R shares 68 — Other expenses TOTAL EXPENSES Less waivers and reimbursement by Adviser (Note 4) ) ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain from investments Investments and purchased options Written options ) — Change in net unrealized appreciation on investments Investments and purchased options ) Written options ) — NET REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ The Equity Income Plus Fund commenced operations on June 28, 2013. Net of $4,154 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 30 M.D. Sass Equity Income Plus Fund Statements of Changes in Net Assets Period Ended November 30, 2013(1) (Unaudited) FROM OPERATIONS Net investment income $ Net realized gain (loss) from: Investments and purchased options Written options ) Change in net unrealized appreciation (depreciation) on Investments and purchased options Written options ) Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Retail Class Proceeds from shares sold – Institutional Class Proceeds from shares issued from transfer in-kind – Institutional Class Payments for shares redeemed – Retail Class ) Payments for shares redeemed – Institutional Class ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME $ The Equity Income Plus Fund commenced operations on June 28, 2013. See Note 8 to the Financial Statements. The accompanying notes are an integral part of these financial statements. 31 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund Statements of Changes in Net Assets Six Months Ended November 30, 2013 Year Ended (Unaudited) May 31, 2013(1) FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain from investments Change in net unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations FROM DISTRIBUTIONS Net investment income – Retail Class ) ) Net investment income – Institutional Class ) ) Net investment income – StoneCastle Treasurer Class ) ) Net decrease in net assets resulting from distributions paid ) ) FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold – Retail Class Proceeds from shares sold – Institutional Class Proceeds from shares sold – StoneCastle Treasurer Class Proceeds from shares issued from transfers in-kind – Institutional Class(2) — Shares issued in reinvestment of distributions – Retail Class Shares issued in reinvestment of distributions – Institutional Class Shares issued in reinvestment of distributions – StoneCastle Treasurer Class 37 Payments for shares redeemed – Retail Class ) ) Payments for shares redeemed – Institutional Class ) ) Payments for shares redeemed – StoneCastle Treasurer Class — — Net increase (decrease) in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) ) NET ASSETS: Beginning of period End of period $ $ ACCUMULATED UNDISTRIBUTED NET INVESTMENT INCOME (LOSS) $ ) $ The StoneCastle Treasurer class shares commenced operations on February 19, 2013. See Note 8 to the Financial Statements. The accompanying notes are an integral part of these financial statements. 32 M.D. Sass Equity Income Plus Fund – Institutional Class Shares Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended November 30, 2013(1) (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2)(3) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income — Total distributions paid — Net Asset Value, End of Period $ Total Return(4) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets(5) Before waivers and reimbursements of expenses % After waivers and reimbursements of expenses % Ratio of net investment income (loss) to average net assets(5) Before waivers and reimbursements of expenses % After waivers and reimbursements of expenses % Portfolio turnover rate(4) % The Institutional share class commenced operations on June 28, 2013. Per share net investment income has been calculated using the daily average shares outstanding method. Net investment income per share is calculated using the ending balances prior to consideration or adjustment for permanent book to tax differences. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 33 M.D. Sass Equity Income Plus Fund – Retail Class Shares Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended November 30, 2013(1) (Unaudited) Net Asset Value, Beginning of Period $ Income from investment operations: Net investment income(2)(3) Net realized and unrealized gain on investments Total from investment operations Less distributions paid: From net investment income Total distributions paid — Net Asset Value, End of Period $ Total Return(4)(6) % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets(5) Before waivers and reimbursements of expenses % After waivers and reimbursements of expenses % Ratio of net investment income (loss) to average net assets(5) Before waivers and reimbursements of expenses % After waivers and reimbursements of expenses % Portfolio turnover rate(4) % The Retail share class commenced operations on June 28, 2013. Per share net investment income has been calculated using the daily average shares outstanding method. Net investment income per share is calculated using the ending balances prior to consideration or adjustment for permanent book to tax differences. Not annualized. Annualized. Total return in the table represents the rate that an investor would have earned or lost on an investment in the Fund, assuming reinvestments of dividends.Excludes the effect of applicable sales charges. The accompanying notes are an integral part of these financial statements. 34 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Institutional Class Shares Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended November 30, 2013 Year Ended Period Ended (Unaudited) May 31, 2013 May 31, 2012(1) Net Asset Value, Beginning of Period $ $ $ Income (loss) from investment operations: Net investment income (loss)(2)(3) Net realized and unrealized gain (loss) on investments Total from investment operations Less distributions paid: From net investment income ) ) ) Total distributions paid ) ) ) Net Asset Value, End of Period $ $ $ Total Return(4) % % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets(5) Before waivers and reimbursements of expenses % % % After waivers and reimbursements of expenses % % % Ratio of net investment income (loss) to average net assets(5) Before waivers and reimbursements of expenses )% )% )% After waivers and reimbursements of expenses )% )% )% Portfolio turnover rate(4) % % % The Institutional share class commenced operations on June 30, 2011. Per share net investment income (loss) has been calculated using the daily average shares outstanding method. Net investment income (loss) per share is calculated using the ending balances prior to consideration or adjustment for permanent book to tax differences. Not annualized. Annualized. The accompanying notes are an integral part of these financial statements. 35 M.D. Sass 1-3 Year Duration U.S. Agency Bond Fund – Retail Class Shares Financial Highlights Per Share Data for a Share Outstanding Throughout Each Period Six Months Ended November 30, 2013 Year Ended Period Ended (Unaudited) May 31, 2013 May 31, 2012(1) Net Asset Value, Beginning of Period $ $ $ Income (loss) from investment operations: Net investment income (loss)(2)(3) Net realized and unrealized gain (loss) on investments Total from investment operations ) Less distributions paid: From net investment income ) ) ) Total distributions paid ) ) ) Net Asset Value, End of Period $ $ $ Total Return(4) % )% % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $
